Filed 12/16/21 Harris v. Amina CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


MICHAEL HARRIS,                                              B302617

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No.
         v.                                                  19STRO05125)

SALEE’ AMINA,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Barbara R. Johnson, Judge. Affirmed.
     SaLee’ Amina, in pro. per., for Defendant and Appellant.
     Michael Harris, in pro. per., for Plaintiff and Respondent.
               _______________________________
       Defendant SaLee’ Amina appeals from an elder abuse
restraining order entered against her after she befriended 95-
year-old Leonard Harris at church and, within a month, ousted
his longtime caregiver, gained control over his finances from his
son, Michael Harris,1 who had been managing Leonard’s finances
for at least eight years, and assisted Leonard in filing reports of
wrongdoing against Michael and the former caregiver. Michael
filed a request for a restraining order against Amina, seeking to
protect Leonard, as well as himself and the former caregiver.
After Amina filed a response to the request, and multiple
hearings were held at which Leonard’s court-appointed attorney
and the Public Guardian weighed in, the trial court issued a
permanent, three-year restraining order, protecting Leonard,
Michael, and the former caregiver from Amina, and denied
Amina’s motion for reconsideration.
       Amina contends the trial court violated her constitutional
rights by issuing the permanent restraining order without
affording her a fair hearing. She also contends there is
insufficient evidence demonstrating Leonard needed protection
from her.2 Although Leonard passed away while this appeal was
pending, Amina continues to pursue the appeal, citing the harm
to her reputation from having the elder abuse restraining order
entered in the California Law Enforcement Telecommunications
System (CLETS). For the reasons explained below, we reject
Amina’s contentions and affirm the order.

      1 Because father and son share the same surname, we will
refer to them by their first names to avoid confusion.
      2 Amina does not independently address the sufficiency of
the evidence supporting the restraining order as to Michael and
Leonard’s former caregiver.




                                 2
                          BACKGROUND
I.     Within One Month of Befriending Leonard, Amina
       Assumes Total Control Over His Affairs
       In or about June 2019, when Leonard was one month shy of
turning 96 years old, Amina met him at church and befriended
him.3 According to Amina, on or about June 19, 2019, she
became concerned that Leonard was not receiving proper care
from his In-Home Supportive Services (IHSS) caregiver of more
than five years, A.O.4 Amina visited Leonard at his home every
day between June 23 and July 1, 2019. She asserts that at each
visit, Leonard was unfed and unbathed, and his apartment was
not clean. Amina purchased food and vitamins for Leonard.
Based on discussions with Leonard, Amina believed A.O. was
being paid for more hours than she spent caring for Leonard.
       Leonard’s son Michael, who lived in Germany, heard about
Leonard’s new friendship with Amina on or about June 23, 2019,
through discussions with A.O. Based on in-person visits and
video calls, Michael believed A.O. was providing excellent care to
Leonard. Michael was aware of the amounts Leonard paid A.O.
for her services. Michael had been managing Leonard’s finances
for the past eight-to-ten years. Michael opened a joint bank
account with Leonard, into which Leonard’s Social Security


      3 Neither Amina’s briefing nor the record on appeal
discloses the date Amina first met Leonard. The first interaction
with Leonard that Amina describes occurred on June 19, 2019.
According to Michael, Amina first met Leonard in June 2019.
      4We have suppressed Leonard’s former caregiver’s name
because Amina has made serious accusations against her in this
proceeding, and there is no indication in the record of any finding
of wrongdoing against A.O.




                                 3
benefits and Veterans Affairs (VA) pension payments were
deposited. Through this bank account, Leonard paid A.O. (and
rent and other bills) by automatic transfers, which Michael set
up.
       On July 1, 2019, Amina assumed Leonard’s care. On or
about the same day, she held a meeting with Leonard, A.O., and
Michael (by telephone) to discuss A.O.’s services. Amina made it
clear during the meeting that she wanted to dismiss A.O. Later
that day, Amina terminated A.O.’s services, apparently with
Leonard’s approval. According to Amina, she did not replace A.O.
with another IHSS caregiver because none would agree to send
her daily photographs of Leonard and daily reports regarding his
care, as she demanded. She found two men to assist her in
providing care for Leonard.
       On July 3, 2019, Amina sent a message to A.O. inquiring
about the key to Leonard’s garage. Amina told A.O. she needed
the key because: “A man wants to rent Len’s garage to park his
car, so having no access to it is costing Len money that he needs.”
       After dismissing A.O., Amina began investigating
Leonard’s financial affairs. Michael told Amina everything was
in order, and she should not concern herself because he would
continue managing Leonard’s finances. According to Amina,
Leonard did not want Michael managing his finances. In early
July 2019, Amina took Leonard to the bank to review his account
records. Amina asserts Leonard was surprised when he saw the
amount of the money transfers to A.O. from his and Michael’s
joint bank account, and Leonard stated he had not authorized
such transfers. Amina represents that the bank suggested
Leonard close his joint account with Michael and transfer his
money to a new account. A few days later, on July 9, 2019, with




                                4
Amina’s assistance, Leonard opened a new bank account and
transferred money from his joint account with Michael into the
new account. Amina was a signatory on the new account.
Leonard’s joint account with Michael remained open.
       Around the same time, Leonard purportedly signed a
“Certified Statement” on a form provided by the City of Santa
Monica Housing Authority, stating: “I, Len Harris, give
permission to my Housing Specialist to communicate in any way
about any matter relevant to my housing with SaLee [sic]
Barnes,[5] who is my advocate, and is providing for my care.”
Leonard had been renting an apartment in Santa Monica with
assistance from a Section 8 housing program.
       The following week, in mid-July 2019, Amina obtained a
new cellphone for Leonard, a smartphone, which he could not
operate on his own. Thus, Leonard could not speak with Michael
unless someone else (e.g., Amina) was present. During a phone
call in mid-July 2019, Leonard told Michael that he had
misplaced his hearing aids, so he could not hear what Michael
was saying to him during the call.
        Amina sent Michael emails and photographs of Leonard,
showing Michael the types of food she purchased for Leonard and
the various outings on which she took Leonard, including a dance
at a senior center. On July 18, 2019, an email was sent to
Michael from Leonard’s email address, stating: “Salee [sic]
[Amina] showed me how to use a magnifier on the computer
internet so I can read it. The text on the phone is too small to
see. Salee has been great for me in every way. A lifesaver. I
paid her nothing. No one pays her. She has spent her own


     5   Amina also used the surname Barnes.




                               5
money to help me and she has done an amazing job. Please try to
show her respect. Len.”
       Also on July 18, 2019, the VA conducted a home visit with
Leonard. Amina was present. According to the “Progress Notes”
from the visit, the nurse interviewed Leonard and Amina.
Leonard told the nurse that Amina and the caregivers who
assisted her took good care of him. He also indicated he believed
he needed to go to the hospital because he had not had a bowel
movement in two months. Amina told the nurse that A.O. had
committed physical neglect of Leonard and Michael had
committed financial neglect. The Progress Notes indicate the
nurse was aware of the tension between Amina and Michael
regarding Leonard’s care. The nurse found Leonard’s apartment
to be neat and clean, and there was ample food. The nurse also
noted Leonard was in clean clothes, but he had not had a bath in
two days and he was unshaven. Leonard’s hearing aids were still
missing, and Amina said she and Leonard’s other caregivers
would look for them. The nurse told Leonard and Amina that she
would drop by periodically, and they had no objection.
       According to Amina, the following day, on July 19, 2019,
she took Leonard to a VA audiology clinic to replace his hearing
aids. She also took him to both a Social Security Administration
office and a VA office to introduce herself as his agent and to
switch the automatic deposits of his benefits and pension
payments to the new bank account on which she was a signatory.
       The same day, July 19, 2019, Leonard signed a notarized
“Power of Attorney,” appointing Amina his “Attorney-In-Fact” for
“all matters” (including a lengthy list of specified matters) and
“revok[ing] any and all general powers of attorney and special
powers of attorney that previously have been or may have been




                                6
signed by [him].” The document states that Michael failed to
protect Leonard’s financial interests, A.O. received money from
Leonard to which she was not entitled, and Leonard now wanted
Amina to manage his bank account. The Power of Attorney also
states: “The continual diminishing of my bank balance by [A.O.]
was terminated by SaLee’s effective intervention; and my life has
improved tremendously since SaLee’ became involved. I trust her
& want her to continue to help me, and to have exclusive control
over anyone else’s interference in my life. SaLee’ has been a
lifesaver to me, and I know my life will improve with her astute
supervision, which I have observed & of which I approve.” The
Power of Attorney provided for “reasonable compensation” to
Amina for her services. Immediately after Leonard signed the
Power of Attorney, Amina accompanied him to his bank for a
meeting regarding his financial affairs and Amina’s role as his
agent.
       Later in the day on July 19, 2019, after Amina and Leonard
returned to his apartment after the above-referenced errands, a
social worker who had been assigned to Leonard’s case made an
unannounced visit to Leonard’s apartment based on reported
concerns about Leonard’s care, presumably from Michael and/or
A.O. The social worker reported the apartment was dirty and
Leonard appeared disheveled and weak; his condition appeared
worse than it had on previous encounters. The social worker
decided to have Leonard transported to a VA hospital to evaluate
his condition.6


      6It is not clear from the record before us what treatment
Leonard received at the VA hospital, but he remained in the
hospital and then a rehabilitation center for at least a couple
months (based on representations made at various court




                                7
       Amina left Leonard’s apartment during the July 19, 2019
home visit by the social worker. In an email to a friend dated the
same day as the visit, Amina explained she left because she
feared she would be arrested based on false reports by Michael
and A.O. Apparently, a police officer accompanied the social
worker to Leonard’s apartment for the home visit.
       Amina visited Leonard in the hospital. On July 21, 2019,
she requested to speak with a hospital social worker. She
informed the social worker about her Power of Attorney. She also
told the social worker that Leonard wanted to speak with the
social worker to report his concerns about Michael and A.O.
According to the hospital’s Progress Notes from this date,
Leonard told the social worker that A.O. had been stealing money
from his bank account, Michael was aware of it, and he wanted
nothing to do with Michael or A.O. Leonard also told the social
worker that he wanted Amina to care for him and handle his
affairs, adding, “ ‘I think [Amina] is the greatest woman I have
ever known.’ ” When the social worker asked him about the care
A.O. had provided, Leonard responded: “A[.O.] was taking pretty
good care of me, but I didn’t like some of the things she did.
Breakfast was always good because I got cereal and grits. For
lunch and dinner it was always pizza. Sometimes she didn’t
come to see [me] and I had to stay there alone with no one to
help.”
       Michael flew in from Germany. He attempted to see
Leonard on July 21, 2019. Amina instructed hospital staff not to
allow Michael to visit Leonard or have access to documents,

hearings), and perhaps longer. According to Michael, Leonard
was diagnosed with a urinary tract infection. Amina asserts
Leonard contracted an infection while at the VA Hospital.




                                8
including medical records and her power of attorney. Staff
complied with Amina’s instructions.
      Amina prepared various documents for Leonard to sign
while he was in the hospital. On July 21, 2019, Leonard
purportedly signed a one-page document addressed to “The State
of California, County of Los Angeles, City of Santa Monica,
Veterans’ Administration, In-Home Support Services, Police &
Community Corporation (landlord),” stating Amina was his
representative and legal advocate and the only person who
should handle any of his affairs and have access to his apartment
and garage (other than building management). The document
accused Michael and A.O. of elder abuse and stated, “both
intentionally created false reports to attempt to shift blame away
from them onto an innocent party; which has caused chaos and
severe emotional distress to me and to SaLee’ Amina.”
      Also on July 21, 2019, Leonard purportedly signed a
“Request for a Reasonable Accommodation” on a form provided by
the City of Santa Monica Housing Authority. The document
assigned Amina to make the request on Leonard’s behalf, seeking
a residence with an extra bedroom to accommodate a live-in aide.
      According to Michael, on or about July 21, 2019, he logged
into the online bank records for his joint account with Leonard
and noticed there was no money to pay Leonard’s next rent
payment that was scheduled to be deducted from the account.7
Leonard’s new account with Amina was visible to and accessible


      There is no indication in the record that Amina and/or
      7

Leonard changed the automatic deduction for the next rent
payment so that it would come out of the new account where
Amina and Leonard had transferred the money from Leonard
and Michael’s joint account.




                                9
by Michael when he logged into his joint account with Leonard.
Michael transferred money from Leonard and Amina’s new
account into a savings account; and then he transferred enough
money back into his joint account with Leonard to cover
Leonard’s next rent payment. The rent payment was later
deducted from Leonard and Michael’s joint account per the usual
schedule.
II.    Michael Files a Request for a Restraining Order
       Against Amina
       On July 29, 2019, Michael filed a request for a restraining
order against Amina, seeking to protect Leonard, himself, and
A.O. from Amina. In his declaration supporting the request,
Michael explained that on June 15, 2015, Leonard appointed
Michael as his agent in a document titled “Advance Directive:
Durable Power of Attorney for Health Care and Living Will.”
Michael also explained: “My father is almost 96-years-old. He
requires assistance bathing, cooking, shopping, cleaning,
dressing, using the toilet, administering medications, and
walking. He suffers short-term memory loss and I am in the
process of trying to get him evaluated for cognitive impairment.”
       In asserting Amina’s actions constituted abuse, Michael
stated in his declaration that Amina fired A.O. and failed to
replace her with a full-time caregiver. Leonard did not have
hearing aids while he was under Amina’s care. Amina emptied
the joint bank account Michael had held with Leonard for around
10 years. She moved her furniture and personal belongings into
Leonard’s apartment; she sought to rent out his garage; and she
was attempting to transfer his Section 8 housing assistance to a
new location outside Santa Monica, where he had lived for more
than 15 years. She isolated Leonard by getting him a new cell




                                10
phone with a new phone number and a new email address. She
intercepted all Leonard’s calls and emails. Her neglectful care
resulted in Leonard being hospitalized.
       On July 29, 2019, the trial court issued a temporary elder
abuse restraining order against Amina, protecting Leonard,
Michael, and A.O.8 Michael served it on Amina on or about July
31, 2019. Amina continued to act as Leonard’s agent under the
Power of Attorney, including signing a document on his behalf on
August 6, 2019 concerning his VA benefits. At some point, the
VA hospital learned about the temporary restraining order and
allowed Michael access to Leonard under the June 15, 2015
durable power of attorney and living will.
       On August 16, 2019, Amina, as a self-represented litigant,9
filed a response to the temporary elder abuse restraining order,
denying Michael’s abuse allegations and stating that Leonard
had reported Michael and A.O. for abuse to Adult Protective
Services and the VA hospital. She attached 28 pages of exhibits
to her response, including the July 19, 2019 Power of Attorney,
the July 21, 2019 report of wrongdoing against Michael and A.O.
that she prepared for Leonard to sign (described above), and
statements from Amina’s friends/associates describing what they


      8 Amina did not include this order in the record on appeal.
Nor did she include Michael’s request for the restraining order.
She did, however, include Michael’s declaration in support of his
request for the restraining order, but she omitted the document
he indicated he attached to his declaration (his durable power of
attorney). She acknowledges she was served with the temporary
restraining order.
      9 Amina represented herself below, and she represents
herself on appeal.




                                11
knew regarding Michael’s claims against Amina and Amina’s
claims against Michael and A.O.
        On August 19, 2019, the trial court held a hearing, reissued
the temporary restraining order, and set another hearing on the
matter for September 11, 2019. There is no transcript of the
August 19, 2019 hearing in the record before us, so it is not clear
what occurred. It appears Amina was present at the hearing
based on statements the trial court made at a subsequent
hearing.
        Also on August 19, 2019, Amina filed a “Request for
Termination or Modification of TRO,” a “Request to Strike TRO,”
and an “Addendum Brief and Exhibits in Support of Response to
TRO,” detailing her allegations against Michael and A.O. She
attached to the latter document 150 pages of exhibits, including,
but not limited to, the VA Progress Notes described above; some
of Leonard’s bank statements; emails and photographs of
Leonard that she exchanged with Michael; the City of Santa
Monica Housing Authority and VA documents described above;
reports and photographs regarding Leonard’s care under A.O.;
typewritten documents purportedly dictated by Leonard
describing Amina’s care and Michael’s and A.O.’s alleged
wrongdoing; and receipts for items she purchased for Leonard.
        On September 11, 2019, the date of the next hearing in this
matter, Amina filed a request for a continuance to allow her time
to file a cross-TRO against Michael and A.O. and to subpoena
witnesses from Leonard’s bank. She also requested the
continuance as an accommodation for her disability, stating she
has Multiple Sclerosis, and her doctor had recommended she be
hospitalized. She attached letters from medical providers




                                12
regarding her condition, dated May 2014, July 2015, September
2015, and November 2018.
      Also on September 11, 2019, Amina filed a document titled
“Relevant Crime Report Against Michael Harris.” Therein, she
asserted that Michael and A.O. had manipulated their way back
into Leonard’s life, and Leonard was no longer accusing them of
wrongdoing, and he was now telling people A.O. was his current
caregiver. Amina attached more than 50 pages of exhibits to this
document, including a “short summary of humanitarian activities
of SaLee’ Amina and awards and commendations, attesting to her
good character,” as well as numerous other documents she had
submitted with previous filings.
III. Hearings on Michael’s Request for a Restraining
      Order and in a Related Probate Matter
      A.    September 11, 2019 hearing
      Amina appeared at the September 11, 2019 hearing on
Michael’s request for a permanent elder abuse restraining order,
held before Judge Gary D. Roberts. Michael also appeared,
represented by counsel from Bet Tzedek Legal Services. Judge
Roberts informed the parties that he used to be involved with Bet
Tzedek, and he was at one time the chair of its board; but that
would not prevent him from being fair in this case, and he was
not going to recuse himself. Amina made an oral motion to
disqualify Judge Roberts under Code of Civil Procedure section
170.6, which the trial court denied as untimely.
      The trial court turned to Amina’s request to continue the
hearing as an accommodation of her Multiple Sclerosis. Amina
asked for additional time to file a cross-TRO and to subpoena
witnesses.




                               13
        Before ruling on Amina’s request, the trial court referenced
a probate matter involving a petition for a conservatorship for
Leonard, and inquired about the status of that matter as it
related to who had authority to pursue an elder abuse restraining
order on Leonard’s behalf. Amina responded that her
involvement in the probate matter was as an objector because she
did not believe Leonard needed a conservator. Michael’s counsel
informed the court that the Public Guardian had filed a petition
for a conservatorship, and Michael did not object to the
conservatorship. Counsel added that Michael had the authority
to file the request for an elder abuse restraining order on behalf
of Leonard as Leonard’s agent under the June 15, 2015 durable
power of attorney and living will. Amina argued Michael’s
authority to act under the 2015 document was terminated by the
July 19, 2019 Power of Attorney appointing her as Leonard’s
attorney-in-fact.
        Leonard’s court-appointed attorney in the probate matter
was present at this September 11, 2019 hearing on Michael’s
request for an elder abuse restraining order. Leonard’s attorney
informed the trial court that Leonard consented to the
conservatorship and the relief requested in the petition, which
included the revocation of the July 19, 2019 Power of Attorney
appointing Amina as Leonard’s attorney-in-fact. Amina
reiterated that she would be objecting in the probate matter to
the Public Guardian’s appointment as conservator for Leonard
because “it takes away [Leonard’s] freedom and self-respect.”
She also argued that Leonard had been doing well under her
care.
        The trial court inquired about the status of Leonard’s bank
accounts. Michael’s counsel informed the court that Amina




                                14
removed $1,900 from Leonard’s new bank account on August 2,
2019, after she was served with the temporary restraining order.
Amina responded that she was authorized to do so because she
was a signatory on the account, she was acting under the July 19,
2019 Power of Attorney, and was trying to protect the funds from
Michael.
       The trial court indicated it was going to continue the
hearing on Michael’s request for an elder abuse restraining order
because it wanted guidance from the probate court regarding who
had the authority to request the restraining order on Leonard’s
behalf. Michael’s counsel objected to the continuance because
Michael needed to return to Germany for work. The court then
stated it would have the parties return in the afternoon after the
lunch recess to begin witness testimony. Amina objected based
on her medical condition. The court stated that in observing
Amina throughout the hearing, and weighing the hardship to
Michael of continuing the hearing, the court decided to proceed.
       After the lunch recess, the trial court explained to Amina
that it denied her request for an accommodation based on her
medical condition because the accommodation she had requested
was additional time to file papers. The court stated:
“[A]dditional time to file papers is not a reasonable
accommodation that I would make in this circumstance.”
       Michael testified at the hearing. He stated that Leonard’s
physical and mental health had declined rapidly since he was
admitted to the hospital on July 19, 2019. When Leonard was
transferred to a rehabilitation center on August 13, 2019, he was
unable to stand, and he could not sit up for prolonged periods of
time. He had problems with his short-term memory and could




                               15
not remember the names of people who came to see him that
morning.
       Michael stated that he and Leonard had always had a very
good relationship. About eight-to-ten years before, Michael began
assisting Leonard with his finances. They established a joint
bank account, and Michael managed the account online with
Leonard’s consent. When Michael set up the automatic transfers
to pay A.O., Leonard approved them.
       Michael testified about his interactions with Amina,
including the July 1, 2019 telephone meeting described above,
during which Amina stated she wanted to dismiss A.O. A few
days after that meeting, when Amina accused A.O. of stealing
money from Leonard’s bank account, Michael explained to her
that the transfers of funds to A.O. were valid payments for
services rendered. Michael assured Amina that Leonard’s
finances were in order and he (Michael) would continue to
manage them.
       Michael also testified that a couple weeks after Amina
assumed Leonard’s care, Michael could no longer communicate
with Leonard because Amina bought him a smartphone which he
could not operate on his own. Leonard needed Amina’s help to
use the phone, and he did not have his hearing aids so he could
not hear what Michael was saying to him during phone calls.
       Michael explained how he was able to access the new bank
account that Leonard opened on July 9, 2019 with Amina as the
signatory. When Michael logged into the online bank records for
his joint account with Leonard, the records for the new account
were visible to Michael. On July 21, 2019, Michael saw that his
joint account with Leonard only had a balance of $1, and there
was a rent payment due to be deducted from the account in a




                               16
couple days. So, Michael transferred money from Leonard’s new
account into a savings account; and then he transferred enough
money back to his joint account with Leonard to cover Leonard’s
rent payment. In August 2019, Michael again had to transfer
money into his joint account with Leonard to cover Leonard’s rent
payment because Amina had not switched the rent payment to
the new account where Leonard’s benefits and pension payments
were now being deposited.
      After Michael testified on direct examination, there were
only a few minutes remaining before the end of the court day.
The trial court informed Amina that she would have the
opportunity to cross-examine Michael on the next court date.
Amina objected to waiting until the next court date. The court
asked her if she wanted to schedule the next hearing for a date
soon or a date farther out. Amina responded that she wanted a
date farther out because she wanted to subpoena witnesses,
including employees of Leonard’s bank. The court scheduled the
next hearing for October 2, 2019, leaving the temporary
restraining order against Amina in place.
      B.     September 13, 2019 hearing in the probate
             matter
      On September 13, 2019, Amina appeared at a hearing on
the Public Guardian’s conservatorship petition, held before Judge
Barbara Johnson. The Public Guardian, the Public Guardian’s
attorney (from the Office of the Los Angeles County Counsel), and
Leonard’s court-appointed counsel also appeared. Michael was
present in the courtroom. Leonard’s counsel informed the court
that, as stated in the petition, Leonard wanted to suspend the
July 19, 2019 Power of Attorney appointing Amina as Leonard’s
attorney-in-fact. Amina stated the Power of Attorney was valid,




                               17
and she intended to file objections to the Public Guardian’s
petition for conservatorship.
       The Public Guardian’s counsel informed the probate court
that Amina had withdrawn $1,900 from Leonard’s bank account
since the temporary restraining order was issued against her.
The court ordered that there be no further withdrawals of
Leonard’s money.
       The probate court continued the matter until September
27, 2019.
       C.    September 18, 2019 nonappearance case review
             of restraining order matter
       As set forth in a September 18, 2019 minute order, on that
date, the trial court (Judge Roberts) conducted a case review in
this matter (without a hearing) and determined “the interests of
justice would be served” by having the same judge hear both
Michael’s request for an elder abuse restraining order against
Amina and the Public Guardian’s petition for a conservatorship.
Accordingly, the trial court advanced the October 2, 2019 hearing
on Michael’s request for a restraining order to September 18,
2019, and continued the matter to September 27, 2019 in the
probate court. On September 18, 2019, the clerk of the court
mailed a notice of entry of this order to Amina at her address of
record (the same address she listed on her pleadings in the trial
court).
       D.    September 27, 2019 hearing on the Public
             Guardian’s petition for a conservatorship and
             Michael’s request for an elder abuse restraining
             order against Amina
       Amina did not appear at the September 27, 2019 hearing.
There is no indication in the record that she informed the probate




                               18
court she would not be appearing or filed a request for a
continuance.
      The probate court (Judge Johnson) began with the hearing
on the Public Guardian’s petition for a conservatorship.
Leonard’s court-appointed attorney informed the court that
Leonard did not feel well enough to attend the hearing, and there
was documentation of Leonard’s medical inability to attend, but
Leonard informed his attorney that he had no objection to a
temporary conservatorship. The court granted the temporary
conservatorship and revoked the July 19, 2019 Power of Attorney
appointing Amina as Leonard’s attorney-in-fact. The court
ordered that Michael retain limited powers under the June 15,
2015 durable power of attorney and living will to pursue the elder
abuse restraining order against Amina. The court ordered Amina
to turn over all of Leonard’s funds and financial documents to the
Public Guardian by September 30, 2019. The Public Guardian’s
counsel agreed to give Amina notice. Leonard’s counsel informed
the court that Amina was given notice of this hearing (the
September 27, 2019) as to both the conservatorship and
restraining order matters.
      Turning to Michael’s request for an elder abuse restraining
order against Amina, Michael’s counsel provided the probate
court with a summary of the prior proceedings and the evidence
he presented in the case. The court asked Leonard’s court-
appointed attorney if he would join in the request for a
restraining order against Amina, and he said that he would. The
court granted a permanent, three-year restraining order,
protecting Leonard, Michael, and A.O. from Amina.




                               19
IV.    Amina Files a Motion for Reconsideration of the
       Restraining Order
       On October 11, 2019, Amina filed a motion for
reconsideration of the restraining order. Amina asserted, among
other things, she did not receive notice “of consolidation of the
TRO & Probate cases”; her due process rights were violated;
Michael’s testimony showed he committed identity theft and
financial fraud by accessing Leonard’s new bank account and
withdrawing funds; the order is contrary to the evidence
submitted by Amina; the erroneous order has been entered in
CLETS, which has harmed her ability to earn a living and has
caused her trauma and stress, exacerbating her Multiple
Sclerosis symptoms; the probate court was misled by the false
statements of counsel for the Public Guardian, Michael, and
Leonard; and the court was deprived of Leonard’s testimony.
       Amina also asserted in her motion that “she was victimized
by a manipulative consolidation of case [sic] because she was too
medically impaired to attend one hearing, after she had already
attended three, and had requested an extension of time.” Amina
did not submit any evidence indicating she did not attend the
September 27, 2019 hearing due to her medical condition. She
did not submit a declaration with her motion.
       Amina attached to her motion nearly 30 pages of exhibits,
including a “crime report” detailing Michael’s and A.O.’s wrong
doing; some of Leonard’s bank statements; the July 19, 2019
Power of Attorney; and the July 21, 2019 report of Michael’s and
A.O.’s alleged wrongdoing that she prepared for Leonard to sign.
       On October 23, 2019, Leonard’s court-appointed counsel
filed an opposition to Amina’s motion for reconsideration, arguing
Amina failed to timely serve her motion, and she did not include




                               20
the affidavit required under Code of Civil Procedure section 1008,
subdivision (a).
       On November 4, 2019 the probate court (Judge Johnson)
held a hearing on Amina’s motion for reconsideration. At the
outset of the hearing, counsel for Leonard and the Public
Guardian were present, but Amina was not. After a brief recess,
Amina appeared. The court informed Amina that its tentative
decision was to deny the motion for reconsideration for failure to
comply with Code of Civil Procedure section 1008.
       Amina did not address the court’s tentative decision. She
informed the court that she had subpoenaed six witnesses who
were present in the courtroom. The court noted that Amina did
not file a request to present witness testimony. Nor did she
submit witness declarations with her motion for reconsideration.
The court declined to hear testimony from Amina’s witnesses.
       Amina asserted the court had “been subjected to such an
extraordinary fraud” by the attorneys who appeared at the
September 27, 2019 restraining order hearing. She also asserted
that Michael admitted he committed identity theft against
Leonard during his testimony on September 11, 2019 before
Judge Roberts.
       The court took the motion under submission. Amina
continued to argue her case as the court went off the record.
       Later in the day, on November 4, 2019, the court issued a
minute order denying Amina’s motion for reconsideration on the
ground she failed to comply with Code of Civil Procedure section
1008. The court explained, in pertinent part, that Amina “failed
to include any kind of affidavit or declaration with the Motion.
Nothing presented is sworn under penalty of perjury.
Accordingly, the Motion is denied as procedurally invalid.”




                               21
                           DISCUSSION
       Amina appeals from the restraining order, contending she
did not receive a fair hearing and there is insufficient evidence
demonstrating Leonard needed protection from her.10 Michael,
as a self-represented litigant, filed a respondent’s brief disputing
Amina’s contentions. Neither the Public Guardian nor Leonard’s
court-appointed counsel in the probate matter filed a
respondent’s brief because Leonard passed away while this
appeal was pending, and before briefing was due. Amina
continues to pursue the appeal, citing the harm to her reputation
from having the elder abuse restraining order entered in CLETS.
I.     Amina’s Claims of Procedural Irregularities Lack
       Merit
       Amina contends the trial court violated her constitutional
rights by issuing the permanent restraining order on September
27, 2019 in her absence, without providing her notice of the
hearing. The record demonstrates the trial court served Amina
with notice of the time and location of the September 27, 2019
hearing. When Amina appeared at the November 4, 2019
hearing on her motion for reconsideration, she did not assert she
had not received notice of the September 27, 2019 hearing.
       Amina contends she did not have an opportunity to cross-
examine Michael, testify, or present testimony from her
witnesses. This is not because the trial court prevented her from
doing so; it is because she did not appear at the September 27,
2019 hearing to present her case, after being served with notice
of the hearing.

      10Amina does not independently address the sufficiency of
the evidence supporting the restraining order as to Michael and
A.O.




                                 22
       To the extent Amina claims she did not appear at the
September 27, 2019 hearing due to her medical condition, there is
no evidence in the record supporting such a claim.
II.    Based on the Evidence in the Record, the Trial Court
       Did Not Err in Granting the Permanent Restraining
       Order
       Under Welfare and Institutions Code section 15610.07,
subdivision (a), part of the Elder Abuse and Dependent Adult
Civil Protection Act, “ ‘Abuse of an elder or dependent adult’
means any of the following:
       “(1) Physical abuse, neglect, abandonment, isolation,
abduction, or other treatment with resulting physical harm or
pain or mental suffering.
       “(2) The deprivation by a care custodian of goods or services
that are necessary to avoid physical harm or mental suffering.
       “(3) Financial abuse, as defined in Section 15610.30.”
       Under Welfare and Institutions Code section 15610.30,
subdivision (a)(1), a person commits financial abuse when he or
she “[t]akes, secretes, appropriates, obtains, or retains real or
personal property of an elder or dependent adult for a wrongful
use or with intent to defraud, or both.” “A person or entity shall
be deemed to have taken, secreted, appropriated, obtained, or
retained property for a wrongful use if, among other things, the
person or entity takes, secretes, appropriates, obtains, or retains
the property and the person or entity knew or should have known
that this conduct is likely to be harmful to the elder or dependent
adult. (Welf. & Inst. Code, § 15610.30, subd. (b).)
       An “attorney-in-fact of an elder or dependent adult who
acts within the authority of a power of attorney” may file a
request for an elder abuse restraining order. (Welf. & Inst. Code,




                                23
§ 15657.03, subd. (a)(2).) The person requesting the order bears
“the burden of establishing his case by a preponderance of the
evidence.” (Gdowski v. Gdowski (2009) 175 Cal.App.4th 128,
138.) An appellate court reviews “the issuance of a protective
order under the Elder Abuse Act for abuse of discretion, and we
review the factual findings necessary to support the protective
order for substantial evidence.” (Id. at p. 135.)
       Substantial evidence in the record demonstrates that
within a month of befriending Leonard, Amina took control of
every aspect of his life. She fired A.O., his caregiver of more than
five years. She interfered with his ability to communicate with
Michael by replacing his cell phone with a smartphone he could
not operate on his own. She wrested control of his financial
affairs from Michael, who had been managing such affairs for
near a decade. She informed the City of Santa Monica Housing
Authority that Leonard wanted to move out of his apartment and
into a residence with an extra bedroom to accommodate a live-in
aide (presumably herself). She moved her personal belongings
into his apartment. She tried to rent out his garage.
       When the Public Guardian stepped in, Amina objected,
even after Leonard’s attorney indicated Leonard consented to the
Public Guardian’s appointment as temporary conservator. She
argued Leonard wanted the freedom to take care of himself, and
yet the Power of Attorney she prepared for Leonard to sign
allowed her to control every aspect of his life.
       Substantial evidence demonstrates Amina’s actions in
isolating Leonard from Michael and A.O. caused him mental
suffering within the meaning of Welfare and Institutions Code
section 15610.07, subdivision (a)(1). Amina was constantly
asking Leonard to sign documents and make verbal reports




                                 24
regarding alleged wrongdoing by Michael and A.O., and the
matter clearly upset Leonard. Once Leonard was separated from
Amina, after the temporary restraining order was granted, he no
longer endorsed the reports of wrongdoing that she had prepared
for him to sign and encouraged him to make verbally.
       Substantial evidence also demonstrates Amina committed
financial abuse. She transferred funds out of Leonard’s joint
bank account with Michael, and switched the automatic deposits
of his benefits and pension payments, without making any
arrangement for the payment of his rent, which was
automatically deducted from his joint account with Michael. If
Michael had not stepped in and transferred funds back into his
joint account with Leonard in July and August 2019, Leonard
would have defaulted on his rent payments and potentially lost
his Section 8 housing. Amina should have known her actions
were “likely to be harmful” to Leonard. (Welf. & Inst. Code,
§ 15610.30, subd. (b).)
       Based on the evidence in the record before us, the vast
majority of which was submitted by Amina, the trial court did not
abuse its discretion in issuing the permanent elder abuse
restraining order protecting Leonard. Amina does not
independently challenge the sufficiency of the evidence
supporting the restraining order as to Michael and A.O. or argue
the trial court abused its discretion in protecting Michael and
A.O. Even if she had, we would affirm the order as to Michael
and A.O., based on Amina’s harassment with reports of alleged
wrongdoing that Leonard no longer endorsed.
       The trial court did not err in denying Amina’s motion for
reconsideration of the restraining order. Code of Civil Procedure
section 1008, subdivision (a) requires a party moving for




                               25
reconsideration to “state by affidavit what application was made
before, when and to what judge, what order or decisions were
made, and what new or different facts, circumstances, or law are
claimed to be shown.” Amina did not submit an affidavit or
declaration with her motion, and the motion was not based on
“new or different facts, circumstances, or law.” (Ibid.)
      Amina complains that the trial court did not allow her to
present her case, including the testimony of witnesses, at the
hearing on her motion for reconsideration. As discussed above,
the time for her to present her case was at the September 27,
2019 hearing, which she did not attend after she was served with
notice of the hearing.
      Amina seeks a reversal of the restraining order so she may
have the matter removed from CLETS. The ease with which
Amina took control over the life of a complete stranger is
alarming, and we have no cause to reverse the order.




                               26
                        DISPOSITION
     The order is affirmed. Each side is to bear its own costs on
appeal.
     NOT TO BE PUBLISHED




                                                 CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                27